Exhibit 10.1
ASSUMPTION AGREEMENT, dated as of April 14, 2011, made by PC Consulting, Inc.
(d.b.a. TimeShareWare). (the “Additional Grantor”), in favor of JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
W I T N E S S E T H:
WHEREAS, Sunshine Acquisition II, Inc., (the “Initial US Borrower”), SS&C
Technologies, Inc., (the “Surviving US Borrower”), SS&C Technologies Canada
Corp., as CDN Borrower, the Lenders, JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian administrative agent (the “Canadian Administrative Agent”) and the
Administrative Agent have entered into a Credit Agreement, dated as of
November 23, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Initial US Borrower, the
Surviving US Borrower and certain of its Affiliates (other than the Additional
Grantor) have entered into the Guarantee and Collateral Agreement, dated as of
November 23, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Administrative
Agent for the benefit of the Administrative Agent, the Canadian Administrative
Agent and the Lenders;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants, to
the extent applicable, that each of the representations and warranties contained
in Section 4 of the Guarantee and Collateral Agreement is true and correct on
and as of the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date.
2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

            PC CONSULTING, INC.
      By:   /s/ Patrick J. Pedonti         Name:   Patrick J. Pedonti       
Title:   Senior Vice President and Treasurer   

[Signature Page to Assumption Agreement]

 

